NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed with an RCE on 06/08/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.
Claims 3, 4, 11, 12, 16 and 17 have been cancelled. 
Claims 1, 2, 5-10, 13-15 and 18-20 are pending in the application, with independent claims 1, 9 and 14.  

Continuity/ priority Information 
The present Application 16/274,981, filed 02/13/2019 Claims Priority from Provisional Application 62631257, filed 02/15/2018.

Allowable Subject Matter
s 1, 2, 5-10, 13-15 and 18-20 are allowed. 
Claims renumbered 1-14.

The following is an examiner’s statement of reasons for allowance: 
During the telephone Interview on 10 May 2021, Applicant’s representative Leonard B. Taylor with the Examiner discussed a proposed limitation with respect to the 112b rejection “propagate across a Tanner graph associated with the XOR operation, the extrinsic information for each of failed word lines according to the scaling factor based on the soft decoding” that would more clearly define the Claimed invention. The Examiner raised the question of the origin of the symbol “alpha” as well the relation between the decoder and the Tanner graph described in the specification, with the amendment now incorporated in the Claims. 
The prior art of record fails to anticipate or render obvious, a memory controller as recited among other limitations in the independent Claims1 , 9 and 14, configured to: generate extrinsic information for codewords of failed word lines by scaling respective soft information for each of the failed word lines using a scaling factor specific for each of the failed word lines, wherein the scaling factor is determined based on iteration information and unsatisfied check information for each failed word line;  
propagate the extrinsic information across a Tanner graph associated with the XOR operation, wherein the extrinsic information is propagated to check nodes from variable nodes corresponding to the failed word lines and the last word line on the Tanner graph;

Consequently, Claims 1, 2, 5-10, 13-15 and 18-20 (Claims renumbered 1-14) are allowed over the prior arts. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: July 14, 2021
Allowability Notice 20210714
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov